DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claim(s) 1, 4-11, and 14-15 are presented for examination based on the amendment filed 26 May 2022 and Supplemental Amendment filed 09 June 2022. Claim(s) 2-3 and 12-13 are cancelled. Claim(s) 1, 4-6, 9-11, and 14-15 are amended. Rejection(s) under 35 USC 112 for claim(s) 9-10 is withdrawn in view of their amendment. Rejection(s) under 35 USC 102/103 for claim(s) 1, 4-11, and 14-15 are withdrawn in view of their amendment. Claim(s) 1, 4-11, and 14-15 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 1, 4-11, and 14-15 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “the weights of the basis functions are modeled as a weight matrix, wherein the weight matrix is Matrix-Normal distributed” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 11, and 15 of the instant application (as supported in specification e.g. ¶ [0024] and [00089])

Prior Art of Record
The Prior art of reference Kwon et al.  (US 2018/0217595 A1) discloses: 
an apparatus for controlling a system, comprising: a memory ([0021] " The controller 22 may include a microprocessor such as a central processing unit (CPU) or graphics processing unit (GPU) in communication with various types of computer readable storage devices or media. Computer readable storage devices or media may include volatile and nonvolatile storage in read-only memory (ROM), random-access memory (RAM), and keep-alive memory (KAM), for example. KAM is a persistent or non-volatile memory that may be used to store various operating variables while the CPU is powered down. Computer-readable storage devices or media may be implemented using any of a number of known memory devices such as PROMs (programmable read-only memory), EPROMs (electrically PROM), EEPROMs (electrically erasable PROM), flash memory, or any other electric, magnetic, optical, or combination memory devices capable of storing data, some of which represent executable instructions, used by the controller 22 in controlling the vehicle.") configured to store a particle filter configured to estimate weights of a set of particles based on fitting of the particles into a measurement model ([0038]-0039] “As an action command occurs, each particle is updated to a new predicted position. Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data. The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position.” The limitation “fitting of the particles into a measurement model” is met by comparing the estimations of the particles with the measurements of the sensors.), wherein a particle includes a motion model of the system having an uncertainty modeled as a Gaussian process over possible motion models of the system([0037] “The initial location constraint, the relative motion constraint, and the relative measurement constraint are typically Gaussian probability distributions.”[0038] “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution.”) and a state of the system determined with the uncertainty of the motion model of the particle ([0038] “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution. Each particle is assigned a numerical weight representing the accuracy of the particle position to the predicted position.” The state of the system is the location. The accuracy is the opposite of the uncertainty; a lower weight corresponds to a higher uncertainty.), wherein a distribution of the Gaussian process of the motion model of one particle is different from a distribution of the Gaussian process of the motion model of another particle ([0038] “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution.”  The value for each particle generated will be different than the other particles.), wherein each execution of the particle filter updates the state of the particle according to a control input to the system and the motion model of the particle with the uncertainty ([0038] "Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data."), and determines the weight of the particle by fitting the state of the particle in the measurement model ([0039] "… and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data.") subject to measurement noise ([0073] "And the last factor indicates limitation of sensor capabilities, which means occlusion by other objects, sensor noise, inaccurate sensor detection due to severe weather conditions, and so on."); and  a processor configured to execute the particle filter to produce the weight of each particle and the state of each particle determined with the uncertainty of the motion model of each particle ([0083] "As will be well understood by those skilled in the art, the several and various steps and processes discussed herein to describe the invention may be referring to operations performed by a computer, a processor or other electronic calculating device that manipulate and/or transform data using electrical phenomenon. Those computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor, where the memory and/or computer-readable medium may include all forms and types of memory and other computer-readable media." [0038]-[0039]); update the distribution of the Gaussian process of a particle based on a difference between the state of the particle determined with the uncertainty of the motion model of the particle and a state of the particle determined without the uncertainty of the motion model of the particle ([0038] "Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data. The closer the proximity of the particle to the sensor adjusted position, the greater the numerical value of the particle weights." [0073] "And the last factor indicates limitation of sensor capabilities, which means occlusion by other objects, sensor noise, inaccurate sensor detection due to severe weather conditions, and so on."); determine a current estimate of the motion model as a weighted combination of the motion models of the particles weighted according to the weights of the particles ([0038]-[0039] “As an action command occurs, each particle is updated to a new predicted position. Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data. The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position. Typically the mean, variance, and standard deviation of the resampled data provides the new object position likelihood.”); determine a current estimate of the state of the system as a weighted combination of the states of the particles weighted according to the weights of the particles ([0038]-[0039] “Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data. The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position.”); and execute a controller configured to generate a value of the control input based on the current estimate of the motion model and the current estimate of the state of the system and control the system using the value of the control input (([0040]-[0041] At is the generated value of the control input.).

The Prior art of reference Lykkja et al. (US 2015/0348409 A1) discloses:
the distribution of the Gaussian process is a Student-t distribution having a mean defining weights of the weighted combination and a scale defining the uncertainty of the motion model of the particle ([0080] “The two different Particle filters were applied. Firstly, calculated with Gaussian distributed measurement noise, the result is shown with a dotted line. Secondly, calculated with t-distributed measurement noise with 3 degrees of freedom, the result is shown with a line overlaid with circles. It can be clearly seen that the Particle filter combined with t-distribution more closely follows the path of the reference track and thus enhances the position solution. This is related to the heavier tails of the t-distribution relative to the Gaussian distribution and its closer resemblance to the nature of the pseudo range errors.”).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148